J-S15021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMES RICHARDSON                        :
                                         :
                   Appellant             :   No. 1275 EDA 2021

             Appeal from the PCRA Order Entered June 8, 2021
            In the Court of Common Pleas of Philadelphia County
                Criminal Division at CP-51-CR-0310462-2003


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                               FILED JUNE 7, 2022

     James Richardson (Appellant) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. We vacate and remand for further proceedings.

     In 2004, Appellant was tried by a jury (with co-defendants Jamaar

Richardson, Lavar Brown, and Christopher Kennedy) of murder and related

crimes. See Commonwealth v. Kennedy, 959 A.2d 916, 918 (Pa. 2008).

The jury convicted Appellant of second-degree murder, and the trial court

sentenced Appellant to life in prison without the possibility of parole. See

Commonwealth v. Richardson, 927 A.2d 627 (Pa. Super. Mar. 16, 2007)

(unpublished memorandum), appeal denied, 934 A.2d 73 (Oct. 4, 2007).

     Appellant filed a first, unsuccessful PCRA petition on October 26, 2007.

See Commonwealth v. Richardson 990 A.2d 52 (Pa. Super. Dec. 3, 2009)

(unpublished memorandum), appeal denied, 23 A.3d 541 (Pa. June 13,
J-S15021-22



2011). On May 28, 2019, Appellant filed a second PCRA petition invoking the

governmental interference and newly discovered fact exceptions to the PCRA’s

time bar.      42 Pa.C.S.A. § 9545(b)(1)(i)-(ii).      Appellant claimed the

Commonwealth violated Brady v. Maryland 373 U.S. 93 (1963), by failing to

disclose favorable treatment it gave to a trial witness in her unrelated felony

case, in exchange for her testimony at Appellant’s trial. On April 14, 2021,

the PCRA court issued notice of intent to dismiss the petition without a hearing

pursuant to Pa.R.Crim.P. 907.        The PCRA court dismissed the petition as

untimely on June 8, 2021. Appellant timely appealed.

      On February 25, 2022, Appellant filed an application for remand with

this Court. Appellant averred that after the PCRA court dismissed his petition,

the Commonwealth

      disclosed its files to [Appellant,] prompted in part by Brady
      litigation in the case of [Appellant’s] co-defendant[. Thereafter,
      Appellant’s] counsel identified previously undisclosed evidence
      corroborating not only [the witness’s] lenient treatment in
      exchange for her trial testimony, but also revealing additional
      violations of Brady … and Napue v. Illinois, 3[60] U.S. [264]
      (1959).

Application for Remand, 2/25/22, at ¶ 4.

      This Court denied the application without prejudice, advising that

Appellant could re-raise the remand issue before the merits panel. Order,

4/8/22.     Appellant filed a second request for remand on May 6, 2022.

Appellant asserts “extraordinary developments pertaining to [his] case”

necessitate “further factfinding.”    Application for Remand, 5/6/22, at ¶ 7.



                                       -2-
J-S15021-22



Appellant claims remand will “allow the PCRA court to fully consider all of the

facts and evidence,” and serve the interest of judicial economy. Id. at ¶ 8.

      The Commonwealth does not oppose remand. See Commonwealth Brief

at   10.     Referencing   Appellant’s    co-defendant,   Lavar   Brown,   the

Commonwealth concedes “Brady violations occurred during the defendants’

joint trial.” Id. The Commonwealth states,

      in the interest of transparency and judicial economy, given the
      similarity of [Appellant’s] Brady claim to those the
      Commonwealth has already independently investigated and
      acknowledged with respect to co-defendant Brown, the
      Commonwealth does not oppose a remand for an evidentiary
      hearing to allow the record to be supplemented before the PCRA
      court.

Id. at 16.

      Consistent with the foregoing, we grant Appellant’s request for remand.

See generally Commonwealth v. Dennis, 950 A.2d 945, 969 (Pa. 2008)

(holding remand was warranted for PCRA court to review in first instance

appellant’s claims that Commonwealth suppressed material evidence in

violation of Brady). Accordingly, we vacate the PCRA court’s order dismissing

Appellant’s PCRA petition and remand for further proceedings.

      Motion for remand granted. Order vacated. Case remanded for further

proceedings. Jurisdiction relinquished.




                                     -3-
J-S15021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022




                          -4-